Citation Nr: 0419943	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  02-12 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability as secondary to a fracture of the navicular bone 
of the right foot.

2.  Entitlement to service connection for venous 
insufficiency of the lower extremities as secondary to a 
fracture of the navicular bone of the right foot.

3.  Entitlement to an increased rating for  residuals of a 
fracture of the navicular bone of the right foot, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1972 
to September 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)in Pittsburgh, 
Pennsylvania.

The Board observes that in his substantive appeal, the 
veteran suggested that his diabetes began in service.  He 
also indicated that he had injured his right hand during 
service and that he was currently troubled by right hand 
pain.  The Board concludes that the veteran has reasonably 
raised the issue of entitlement to service connection for 
these disabilities.  The Board also notes that the veteran's 
representative, in the June 2004 informal hearing 
presentation, raised the issue of service connection for 
venous insufficiency as secondary to the veteran's service-
connected hypertension.  None of these issues has been 
adjudicated by the RO, and are therefore referred for 
appropriate action.

The issue of service connection for bilateral knee disability 
as secondary to right foot disability is decided hereinbelow, 
while the issues of service connection for venous 
insufficiency as secondary to right foot disability and for 
an increased rating for the right foot disability are 
addressed in the remand that follows the order section of 
this decision.






FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed.  

2.  The veteran's service-connected right foot disability did 
not cause or chronically worsen disability of either of his 
knees.  


CONCLUSION OF LAW

The veteran's bilateral knee disability is not proximately 
due to or the result of the service-connected right foot 
disability.  38 C.F.R. § 3.310(a) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Review of the record reveals that service connection for a 
fracture of the navicular bone of the right foot has been in 
effect since February 1982.  The veteran submitted the 
instant claim in November 2001.

A March 2001 VA progress note indicates the veteran's report 
of walking and climbing stairs for exercise.  The note does 
not reflect complaints pertaining to the veteran's knees.

A VA orthopedic examination was conducted in January 2002.  
The veteran reported good walking tolerance so long as the 
weather was not inclement.  He expressed his belief that his 
right foot problem was causing patellofemoral and patellar 
tendonitis symptoms.  He indicated that he had problems 
sitting for long periods with his knees bent.  X-rays 
revealed no evidence of joint space narrowing.  The patellae 
were well centered in the patellar groove with no excessive 
tilt.  The diagnosis was patellofemoral and patellar 
tendonitis-type symptoms.  The examiner opined that the 
veteran's symptoms were likely to be related to his vocation, 
and noted the veteran's report of walking up and down stairs 
at work.  He further opined that the knee complaints were not 
related to the veteran's foot injury.  He stated that the 
veteran's knee symptoms were bilateral, and they were more 
tendonitis and patellofemoral in nature.

The veteran submitted a copy of his disabled veteran license 
plate in January 2002.

An April 2002 letter from a colleague of the veteran 
indicates that the veteran had been taking pain pills for 
years, and that the veteran had pain and cracking in his 
knees.  He noted that the veteran walked with a noticeable 
limp.

A May 2002 letter from the veteran's private physician 
indicates that the veteran had a history of osteoarthritis of 
the right knee.  He related the arthritis to the aging 
process and the veteran's obesity.  

The veteran submitted a letter in July 2002, in which he 
argued that the arthritis in his foot had traveled up his 
legs to his knees.  

II.  Veterans Claims Assistance Act of 2000

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law in November 2000 and is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 
2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA 
and the implementing regulations are applicable to the 
present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the appellant to submit 
any pertinent evidence in the claimant's possession.

In the present case, a substantially complete application was 
received in November 2001.   The RO responded with a letter 
dated in December 2001.  That correspondence instructed the 
veteran regarding the evidence necessary to substantiate his 
claim for service connection and requested that he identify 
evidence supportive of the claim.  The letter informed the 
appellant that VA would obtain VA records and that private 
records would be sought if the veteran supplied adequate 
information for each non-VA physician identified.  A January 
2002 letter also instructed the veteran regarding the 
evidence necessary to substantiate the claim at issue.

The Board also observes that the veteran was advised, via a 
July 2002 Statement of the Case of the information and 
evidence necessary to substantiate his claims.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  In addition, pertinent treatment 
records have been obtained and the veteran has been afforded 
VA examinations.  Neither the veteran nor his representative 
has identified any additional evidence or information which 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the notice and duty to assist requirements of 
the VCAA and the implementing regulations.



II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

Having carefully reviewed the evidence of record pertaining 
to this claim, the Board concludes that service connection 
for a bilateral knee disorder is not warranted.  While the 
veteran argues that his knee disorder was caused by his right 
foot disability, the January 2002 examiner specifically ruled 
out that cause, indicating instead that the veteran's 
symptoms were more likely than not related to his vocation.  
Moreover, the veteran's private physician has indicated that 
the veteran's knee disorder is related to the aging process 
and the veteran's obesity.

There is no competent evidence affirmatively linking the 
veteran's claimed bilateral knee disorder to his service-
connected right foot disability.  

While the veteran believes that his knee disorder is related 
to his service-connected right foot disability, as a 
layperson, he is not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is again the veteran's claim.


ORDER

Entitlement to service connection for bilateral knee 
disability as secondary to a fracture of the navicular bone 
of the right foot is denied.


REMAND

As an initial matter, the Board notes that the VCAA and the 
implementing regulations are also applicable to the remaining 
claims on appeal.

Although the RO contacted the veteran via letter in December 
2001 and January 2002, the Board concludes that the veteran 
was not adequately apprised of the evidence and information 
necessary to substantiate his claims.  In this regard the 
Board observes that the letters did not advise the veteran 
regarding his claim for increase.  

The veteran maintains that his venous insufficiency is due to 
his service-connected right foot disability.  Although VA 
examinations were conducted in January and August 2002, the 
examiners did not render an opinion regarding the etiology of 
the veteran's venous insufficiency of the lower extremities.  
The Board therefore concludes that an additional examination 
should be performed.

With regard to the veteran's service-connected right foot 
disability, the Board observes that a VA orthopedic 
examination was carried out in January 2002.  The examiner 
failed to adequately assess all pertinent functional 
impairment, such as functional impairment on repeated use, 
during flare-ups and due to incoordination, weakened movement 
and excess fatigability.  Consequently, the Board has 
concluded that the examination report is not adequate for 
rating purposes.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).

In light of these circumstances, the case is REMANDED to the 
RO (via the Appeals Management Center in Washington, D.C.) 
for the following actions: :

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 (b), to include notice 
that he should submit any pertinent 
evidence in his possession.  

2.  The RO should take appropriate steps 
in order to obtain any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by him, the RO should so 
inform the veteran and his 
representative, and request them to 
provide such evidence.  

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the nature, extent and etiology of the 
veteran's claimed venous insufficiency of 
the lower extremities.  The veteran 
should be properly notified of the date, 
time and location of the examination.  
The claims folder must be made available 
to and reviewed by the examiner before 
completion of the examination report.  
All indicated testing should be 
conducted, and a complete medical history 
should be elicited from the veteran.  
Based upon the review of the claims 
folder and the examination results, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that venous insufficiency of the 
veteran's lower extremities was caused or 
chronically worsened by his service-
connected right foot disability.  The 
rationale for all opinions expressed must 
be clearly set forth by the examiner in 
the examination report.

4.  The RO should also make arrangements 
for the veteran to be afforded a VA 
orthopedic examination to determine the 
current extent of the service-connected 
right foot disability.  The veteran 
should be properly notified of the date, 
time and location of the examination.  
The claims folder must be made available 
to and reviewed by the examiner before 
completion of the examination report.  
The examiner should describe all 
symptomatology due to the veteran's 
service-connected right foot disability.  
The examiner should  identify the 
presence of any ankylosis of the 
veteran's right ankle and indicate 
whether there is any malunion.  The 
examiner should also identify any valgus 
or varus deformity of the veteran's right 
foot and describe the extent of any such 
disability.  In reporting the results of 
range of motion testing of the veteran's 
right ankle in degrees, the examiner 
should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  
Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
degrees of limitation of motion.  The 
examiner should also provide an opinion 
concerning the impact of the disability 
on the veteran's ability to work.  The 
complete examination findings, along with 
the complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.  

5.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  The RO should then adjudicate the 
issues remaining on appeal based upon a 
de novo review of all pertinent evidence.  
If the benefits sought on appeal are not 
granted to the appellant's satisfaction, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case and be afforded an 
appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



